DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 9/24/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Perovitch et al (US 2010/0093710 hereafter Perovitch) in view of Jacob et al (US 2002/0168334 hereafter Jacob).
Perovitch teaches a pharmaceutical formulation for buccal administration consisting of a hydroalcoholic solution comprises of dissolved paracetamol [abstract].  The paracetamol is present 150 mg as mass, with a volume of hydroalcoholic solution at 1.0 mL and an alcoholic content from 45-550 
As discussed above, Perovitch discloses a buccal solution comprising a completely dissolved paracetamol compounds in a hydroalcoholic solution further comprising a sweetener.  The reference is silent to the viscosity of the solution, however the viscosity of buccal solutions can vary but is well known in the art to optimize as seen in the Jacob patent.
Jacob discloses a pharmaceutical solution for buccal or mucosal delivery of analgesic for the treatment of pain [0080].  The solutions have a viscosity from 100-20,000 cp [0092].  A wide variety of active agent can be present up to 20% of the solution [0100-0114].  The active agent and excipient are completely dissolved in an alcohol for delivery [0120-0124].  The viscosity of the formulation allows the formulation to coat the mucosal service, improving delivery of the drug to the body and would have been an obvious modification to the Perovitch formulation as seen in Jacob. 
With these aspects in mind it would have been obvious to combine the disclosures of the prior art in order to form a stable buccal formulation useful in treating pain quickly due to its increased viscosity.  It would have been obvious to modify the formulation of Perovitch as seen in the Jacob to increase the ability of the formulation to coat the mucosal surface and deliver the active agent. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable oral dosage form and quick means of treating pain.
Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. Applicant argues that the combination of the prior art does not render the claims obvious since the Perovitch is silent to the hydrodynamic radius of the drug and the viscosity of the formulation.
-3 Pa.s” with no upper limit.  The Jacob reference discloses an analgesic formulation with viscosities at least 100 cP which is above the proposed lower limit and as such the limitation is met by the prior art.  Regarding the hydrodynamic radius, Applicant argues that the Perovitch is closest to commercially available paracetamol formulation, which is tested in the instant specification and displayed at Table 2.  However, Perovitch is not the commercially available PERFALGAN formulation as PERFALGAN has no ethanol present.  Perovitch is closest related to the instant formulation in that it is a hydroalcoholic solution between 45 and 55o with alcohol content about 50% of the solution and a paracetamol concentration of 150 mg.  Applicant points to the specification where varying concentrations of alcohol and drug are compared and the hydrodynamic radius is shown to only be below 2.1 Angstroms for formulations of similar constituencies like EU-95 and EU-95-50.  Perovitch is closer to those formulations based onto the claim limitations and as such would also have the same hydrodynamic radius for the drug particles dissolved in the alcohol.  This would be a feature of the composition and a composition and its features cannot be separated.  It would have been obvious to modify Perovitch with the polymers of Jacob in order to increase the viscosity for better oral and buccal delivery as a thickener formulation would stay in place in the buccal area easier.  It would have been obvious to modify the formulation of Perovitch as seen in the Jacob to increase the ability of the formulation to coat the mucosal surface and deliver the active agent. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable oral dosage form and quick means of treating pain.  For these reasons, the claims remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618